Bowles, Justice,
concurring in the judgment only. After reviewing the record in this case, I conclude that there was indeed a question of fact regarding delivery of the silverware and jewelry to the former wife, and, therefore, submission of that issue to the jury was correct. However, I must take exception to any intimation in the majority opinion that the husband’s testimony about the "conditions” of his gift to his wife1 in any way affected the gift. "An absolute gift can not, by events transpiring after it is made, be metamorphosed into a trust. Equity will not allow a donor to reclaim property, the title to which he has unconditionally placed in another, merely because he has had a quarrel with the donee.” Vickers v. Vickers, 133 Ga. 383 (65 SE 885) (1909).

 This testimony was brought out for the first time on cross examination.